DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Here, claim 1 recites:
“1. A canister comprising:
a case comprising:
a cylindrical body including an opening;
a fluid channel therein defined within the cylindrical body;
an adsorption chamber disposed in the fluid channel;
an adsorbent positioned in the adsorption chamber;
a cover plate to close the opening;
a push plate positioned within the body, between the cover plate and the adsorbent;
a biasing member positioned between the push plate and the cover plate, wherein the biasing member is configured to bias the push plate toward the adsorbent; and
a filter disposed within the adsorption chamber and extending across an end portion of the adsorption chamber in a direction orthogonal to a flow direction of a fluid, wherein:
the case includes a filter supporting portion facing an outer peripheral edge of the filter;
the filter supporting portion includes a plurality of fused portions to which the outer peripheral edge of the filter is fusion-bonded and a plurality of non-fused portions to which the outer peripheral edge of the filter is not fusion-bonded;
the plurality of fused portions and the plurality of non-fused portions are arranged in an alternating manner in a lengthwise direction of the filter supporting portion about the filter supporting portion; and
the filter comprises:
a plurality of first portions that are pressed against the plurality of fused portions of the filter supporting portion by the biasing member via the adsorbent; and
a plurality of second portions that are pressed against the plurality of non-fused portions of the filter supporting portion by the biasing member via the adsorbent, wherein the plurality of first portions and the plurality of second portions are alternately arranged about the filter supporting portion.” Emphasis Added. 

The highlighted limitation does not have support in the instant disclosure. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “each protrusion” in claims 11 and 12 lack antecedent basis because the term “protrusion” is first introduced in claim 10 and claims 11 and 12 depend on claim 1. For the purpose of examination, claims 11 and 12 are interpreted as depend on claim 10. 
Claim 16 recites:
“16. The canister of claim 15, wherein each adsorption chamber has a central axis and an inner surface, wherein a distance measured about the inner surface of each adsorption chamber in a plane oriented perpendicular to the central axis of the corresponding adsorption chamber is different.” Emphasis added. 

Claim 16 is indefinite because it is unclear if the highlighted limitation refers to a distance between a plane and the central axis or the circumference of each adsorption chamber. 
For the purpose of examination, the limitation in claim 16 is interpreted to be a circumference of each adsorption chamber is different. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–2, 5–8, 10–14 are rejected under 35 U.S.C. 103 as being obvious over Yoshida et al., US 2009/0320685 (“Yoshida”) in view of Ishikawa et al., JP H 08229312 (“Ishikawa”)1.
Claims 3–4, 9 are rejected under 35 U.S.C. 103 as being obvious over Yoshida in view of Ishikawa and Kogashiwa, JP 2010–208031 A (“Kogashiwa”)2. 
Regarding Claim 1:
Yoshida discloses the claimed limitation of that a canister (Yoshida’s canister 10) comprising a case (Yoshida’s case 12). Yoshida Fig. 1, [0025]. Yoshida discloses that its canister 10 comprises a cylindrical body (Yoshida’s cylindrical tubular case body 13) including an opening (Yoshida’s opening at the upside). Id.
Yoshida also discloses the claimed limitation of a fluid channel (Yoshida discloses an upside-down U-shaped fluid channel allows fluids to flow from first adsorption chamber 17 to the gap formed by partition wall 20 and cover plate 14 and then to second adsorption chamber 18) therein defined within the cylindrical body 13. Yoshida Fig. 1, [0025]. Yoshida also discloses the claimed limitation of an adsorption chamber (Yoshida’s first adsorption chamber 17) disposed in the fluid channel. Id. at FIG. 1, [0027]. Yoshida discloses an adsorbent (adsorbent 27) positioned in the adsorption chamber 17. Id. at Fig. 1, [0028]. Yoshida further discloses a cover plate 14 to close the opening. Id. at Fig. 1, [0029]. Yoshida discloses the claimed limitation of a push plate (Yoshida’s press plate 31) positioned within the body 13 between the cover plate 14 and the adsorbent 27. Id. at Fig. 1, [0029]. 
Yoshida discloses the claimed limitation of that a biasing member (Yoshida’s spring 32) positioned between the push plate 31 and the cover plate 14. Yoshida Fig 1, [0029]. The biasing member 32 is configured to bias the push plate 31 toward the adsorbent 27. Id. at [0029].

    PNG
    media_image2.png
    796
    811
    media_image2.png
    Greyscale

Yoshida discloses the claimed limitation of a filter (Yoshida’s filter 28) disposed within the adsorption chamber 17 and extending across an end portion of the adsorption chamber 17 in a direction orthogonal to a flow direction of a fluid. Id. at Fig.1, [0038]. Yoshida also discloses the claimed limitation of that the case 12 includes a filter supporting portion (Yoshida’s ring-shape flat portion 37) facing an outer peripheral edge of the filter 28. Id. at Fig. 1, [0034]. Yoshida also discloses the claimed limitation of that the filter supporting portion 37 includes a plurality of fused portions (Yoshida’s ring weld projection 38) which the outer peripheral edge of the filter 28 is fusion-bonded (by welding). Id. at Fig. 4, [0033]. Yoshida’s fused portion 38 is a continuous ring and therefore, Yoshida does not disclose the claimed features involving non-fused portion. 
Yoshida does not disclose the claimed limitation of that a plurality of non-fused portions to which the outer peripheral edge of the filter is not fusion-bonded. Yoshida does not disclose that the plurality of fused portions and the plurality of non-fused portions are arranged in an alternating manner in a lengthwise direction of the filter supporting portion about the filter supporting portion. Yoshida also does not disclose that the filter comprises a plurality of first portions that are pressed against the plurality of fused portions of the filter supporting portion by the biasing member via the adsorbent; and a plurality of second portions that are pressed against the plurality of non-fused portions of the filter supporting portion by the biasing member via the adsorbent, wherein the plurality of first portions and the plurality of second portions are alternately arranged about the filter supporting portion.
Similar to Yoshida, Ishikawa is directed to a filter structure that is mounted to a filter frame by carrying out melting of the projection with an ultrasonic wave (fusion bond). Ishikawa Fig. 1, p. 2, [0005]. Additionally, similar to Yoshida, Ishikawa also discloses that its filter is made of nonwoven fabric and the case is made of nylon resin. Id. Furthermore, Ishikawa discloses a similar configuration compared to Yoshida, where a filter element 7 covers an inflow port 4. Ishikawa Fig. 1, p. 2, [0007]. Ishikawa discloses a plurality of fused portions 11a, 11b, and 11c to which the outer peripheral edge 7a of the filter 7 is fusion bonded. Ishikawa also discloses a plurality of non-fused portions (the gaps between 11a, 11b and 11c) to which the outer peripheral edge 7a are not fusion-bonded. Id. at Fig. 2, [0007]. Ishikawa also discloses that the plurality of fused portions 11a, 11b, and 11c and the plurality of non-fused portions (gaps between 11a, 11b, and 11c) are arranged in an alternating manner in a lengthwise direction of the filter supporting portion about the filter supporting portion (periphery flat part 6). Id. at Fig. 2, [0007]. Ishikawa discloses that its welding method providing sufficient fixed state via a very easy means, and prevents the strength reduction of a filter element. Id. at Fig. 2, [0009]. It would have been obvious to use Ishikawa’s melting method in Yoshida for the benefits disclosed by Ishikawa. Additionally, simple substitution of one known fusion method for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image3.png
    408
    519
    media_image3.png
    Greyscale

With this modification, Yoshida’s filter 28 would comprise a plurality of first portions (the portion of filter 28 that are in direct contact with fused portions) that are pressed against the plurality of fused portions (similar to Ishikawa’s fused portion 11a, 11b, and 11c) located on Yoshida’s filter supporting portion 37 by the biasing member 32 of Yoshida via the adsorbent 27 because Yoshida discloses that case 13 is filled with an adsorbent 27, and when the bias member 32 pushing the push plate 31, the push force would be transfer to the filter 28 via the absorbent 27. Yoshida Fig. 1, [0029]. With this modification, Yoshida’s filter 28 would also comprise a plurality of second portions (the portions of filter 28 that are in contact with gaps located on Yoshida’s filter support portion 37 similar to Ishikawa’s gaps between 11a, 11b and 11c) that are pressed against the plurality of non-fused portions (similar to gaps between 11a, 11b and 11c of Ishikawa located on filter supporting portion 37) of the filter supporting portion  by the biasing member 32 via the adsorbent 27. Id. The plurality of first portions and the plurality of second portions are alternately arranged about the filter supporting portion because they corresponds to the fused portion 11a–11c and the gaps between fused portions 11a–11c, which are alternatively arranged. 
Regarding Claim 2:
While modified Yoshida does not explicitly disclose a range of the fused portion, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A).
Regarding Claim 3: 
Modified Yoshida discloses the claimed limitation of the canister of claim 1. The filter supporting portion 37 includes at least one corner (filter supporting portion 37 forms a rounded square in a plane view of the case body, as shown in Yoshida’s Fig. 3, and it comprise a total of four corners) having a width (see annotated Fig. 3 below) measured in a direction that is orthogonal to the flow direction (horizontal direction, flow direction is vertical) of the fluid and that intersects with the lengthwise direction (peripheral direction) of the filter supporting portion 37. Yoshida Figs. 3–5, [0033]. 

    PNG
    media_image4.png
    490
    533
    media_image4.png
    Greyscale

Modified Yoshida does not explicitly disclose that at least one of the pluralities of fused portions is disposed on the at least one corner. 
Similar to Yoshida and Ishikawa, Kogashiwa is directed to a welding method for filters. Kogashiwa Fig. 3, p. 1. Kogashiwa also discloses that its filter is made of a nonwoven fabric. Id. at Fig. 3, [0002]. Additionally, Kogashiwa discloses that its welding is arranged in the vicinity of 4 corners by welding machines 7a and 7b. Id. at Fig. 3, [0013]. It would have been obvious modified Yoshida’s fused portions to be disposed on the corners the same way as disclosed by Kogoshiwa because such welding method is known in the filter welding art. 
Regarding Claim 4:
Modified Yoshida discloses the claimed limitation of that the canister of claim 3. The filter supporting portion 37 includes a plurality of corners and a plurality of substantially straight portions connecting the plurality of corners (as the filter support portion is a rounded square as shown in Fig. 3). Yoshida Figs. 3–4, [0033]. Each of the plurality of corners has an arc-shaped curved portion as shown in Fig. 4. Id. at Fig. 4. Each of the plurality of non-fused portions is disposed on one of the pluralities of substantially straight portions, and at least one of the pluralities of fused portions 11a, 11b, and 11c is disposed on the at least one corner the same way as disclosed by Kogashiwa. Kogashiwa Fig. 3, [0013]. 

    PNG
    media_image5.png
    683
    1149
    media_image5.png
    Greyscale

Regarding Claim 5:
Modified Yoshida discloses the claimed limitation of that the canister of claim 1, wherein the filter supporting portion 37 includes four fused portions and four non-fused portions (see Yoshida’s annotated Fig. 3 in claim 4 above). Yoshida annotated Fig. 3. Modified Yoshida also discloses the claimed limitation of that the filter supporting portion 37 includes four corners each having a width (see annotated Fig. 3 in claim 3) measured in a direction orthogonal to the flow direction of the fluid and that intersects with the lengthwise direction of the filter supporting portion 37. Id. at annotated Fig. 3 in claim 3. Each of the four fused portions is disposed on one of the four corners. Id. at annotated Fig. 3 in claim 4. 
Regarding Claim 6: 
Modified Yoshida discloses the claimed limitation of that the canister of claim 1, wherein the canister comprises a plurality of adsorption chambers (Yoshdia’s adsorption chambers 17 and 18). Yoshida Fig. 2, [0031]. Each adsorption chamber includes a port (Yoshida’s tank port 23 ,purge port 24 and atmospheric port 25)on one end face (the end face where Yoshida’s bottom wall 16) configured to allow a corresponding adsorption chamber 17 to communicate with the exterior of the canister. Yoshida Fig. 2, [0027]. 
Regarding Claim 7: 
Modified Yoshida discloses the claimed limitation of that the canister of claim 1, the plurality of fused portions are arranged in a point symmetrical manner (as shown in annotated Fig. 3 in claim 4). Yoshida annotated Fig. 3 in claim 4. 
Regarding Claim 8: 
Modified Yoshida discloses the claimed limitation of that the canister of claim 1, the plurality of fused portions are arranged in a line symmetrical manner (as shown in annotated Fig. 3 in claim 4). Yoshida annotated Fig. 3 in claim 4. 
Regarding Claim 9: 
While modified Yoshida does not explicitly teach that the each of the plurality of fused portions has the same length measured in the lengthwise direction of the filter supporting portion, the examiner takes the position that the fused portions would have the same length in Yoshida as modified Ishikawa and Kogashiwa because Kogashiwa uses four welding horns 8 to create welds at the four corners of the filter, with the welding horns 8 appearing to be identical thereby producing welds with the same length. Kogashiwa Fig. 3, p. 6. 
Regarding Claim 10: 
Modified Yoshida discloses the claimed limitation of that the canister of claim 1, wherein each of the plurality of fused portions 11a, 11b and 11c is arranged on a protrusion and each of the plurality of non-fused portions is arranged on a flat surface. Ishikawa Fig. 2, p. 2, [0008]. 
Regarding Claim 11: 
Modified Yoshida discloses the claimed limitation of that the canister of claim 10, wherein each protrusion has a triangular cross-section (Ishikawa’s projection 11a, 11b and 11c has a triangular cross-section as shown in Ishikawa Fig. 2). Ishikawa Fig. 2. 
Regarding Claim 12: 
Modified Yoshida discloses the claimed limitation of that the canister of claim 10, wherein each protrusion 11a, 11b and 11c forms an upward protruding triangular cross-section in a vertical plane perpendicular to the filter 7. Ishikawa Fig. 2. 
Regarding Claim 13: 
Modified Yoshida discloses the claimed limitation of that the canister of claim 12, wherein the upward protruding triangular cross-section of the protrusion 11a, 11b and 11c does not extend upward through the filter 7. Ishikawa Fig. 2. 
Regarding Claim 14: 
Modified Yoshida discloses the claimed limitation of that the canister of claim 6, wherein: the flow direction of the fluid in each part of the fluid channel defining a corresponding one of the plurality of adsorption chambers 17, 18 is a vertical direction (as fluid in chamber 17 flows from bottom wall 16 upward towards cover plate 14 and through the gap between cover plate 14 and partition wall 20 and then into chamber 18). Yoshida Fig. 1, [0029]. Each adsorption chamber 17 or 18 is filled with an adsorbent 27 positioned vertically above the filter 28. Id. at Fig. 1, [0028]. 
Regarding Claim 15: 
Modified Yoshida discloses the claimed limitation of that the canister of claim 14, wherein: the canister includes a first adsorption chamber 17a, a second adsorption chamber 17b, and a third adsorption chamber 18. Yoshida Fig. 1, [0027] and [0028]. Modified Yoshida also discloses the claimed limitation of that the first adsorption chamber 17a, the second adsorption chamber 17b, and the third adsorption chamber 18 define a first part, a second part, and a third part, respectively, of the fluid channel (the channel goes from the bottom wall 16 towards cover plate 14 and through the gap between cover plate 14 and partition wall 20 and then into the chamber 18, which could be divided into three parts corresponds to each chamber 17a, 17b and 18). Yoshida Fig. 1, [0029]. The first, second, and third chambers 17a, 17b and 18 are arranged such that the second chamber 17b is positioned between the first chamber 17a and the third chamber 18. Id. at Fig. 1. The first and second adsorption chamber 17a and 17b are in direct fluid communication with each other (as they are connected). Id. at Fig. 1. The first and second adsorption chambers 17a and 17b are in indirect communication with the third adsorption chamber via an inverted U-shaped fluid channel disposed above the first part, the second part, and the third part of the fluid channel (see annotated Fig. 1).

    PNG
    media_image6.png
    736
    642
    media_image6.png
    Greyscale

Regarding Claim 16:
Modified Yoshida discloses the claimed limitation of that the canister of claim 15, wherein a circumference of each adsorption chamber 17a, 17b and 18 is different.  Yoshida Fig. 1. 
Regarding Claim 17:
Modified Yoshida discloses the claimed limitation of that the canister of claim 16, wherein each adsorption chamber 17a, 17b and 18 has a different shape because their dimension is different. Yoshida Fig.  1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776         

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Ishikawa reference is the 4-page Foreign Reference dated Sep. 16, 2021.  Ishikawa’s machine translation is the 3-page Foreign Reference dated Sep. 16, 2021. The examiner relies on the original document for figure interpretation and the machine translation for text interpretation. 
        2 The Kogashiwa reference is the 14-page Foreign Reference dated Sep. 16, 2021.  Kogashiwa’s machine translation is the 12-page Foreign Reference dated Sep. 16, 2021. The examiner relies on the original document for figure interpretation and the machine translation for text interpretation.